Plaintiff was taking in wash from a clothesline which ran from the window of her third-floor apartment in defendant’s building to a clothes pole in the rear yard. The pole snapped and fell to the ground and plaintiff, in an effort to avoid being pulled out of the window, sustained the injuries for which she brought this action in the County Court, Nassau County. The appeal is from a judgment dismissing the complaint at the close of plaintiff’s ease. Judgment reversed and a new trial ordered, with costs to appellant to abide the event. In our opinion appellant made out a prima facie ease. Respondent was duty bound to use reasonable care by way of inspection at appropriate intervals to determine whether the pole was reasonably safe for use. (Sizse v. Wegmann, 169 App. Div. 112.) It was for the jury to say whether or not the failure to use reasonable care constituted negligence. (Fornagiel v. Wacholder, 247 App. Div. 305, 308, affd. 272 N. Y. 589.) Beldoek, Acting P. J., Murphy, Uahetta, Hallinan and Kleinfeld, JJ., concur.